DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted June 26, 2019.  Claims 1 – 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22 (Figures 1 and 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following Claims are objected to because of the following informalities:
Claims 1 – 8 and 15:  the claims should recite “An apparatus” for the independent claim, and “The apparatus” for the dependent claims.
Claims 9 – 13:  the claims should recite “A method” for independent claim 9, and “The method” for the dependent claims.
Claims 1 and 9 should include a semi-colon after the term “comprises” (claim 1) and “comprising” (claim 9). 
Claims 4 and 10 are objected to because of the following informalities.  Claims 4 and 10 do not recite the claim status identifier (e.g. original, amended, new).  Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers. Claims added by a preliminary amendment must have the status identifier 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Applicant failed to clearly describe the phrase “operating and machine data”.  The specification does not clearly define or describe the phrase, other than operation of the medical device data is treatment of a patient (paragraph 6 of present application).  The specification also fails to clearly describe “machine data” other than using the phrase in combination with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 6 and 8 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al., herein after Simpson (U.S. Patent Number 10,173,008 B2) in view of Hobro et al., herein after Hobro (U.S. Patent Number 10,569,007 B2).

Claim 1 (Currently amended): Simpson teaches an apparatus for transmitting operating and machine data of a medical device (column 49, lines 17 – 20 discloses centralized device configuration of operating parameters for medical devices; column 49, lines 35 – 40 discloses system configuration parameters can be defined for a first type of medical device) to an evaluation device, wherein the apparatus comprises
- a data input for receiving operating and machine data of the medical device (column 24, lines 48 – 56 discloses a central system which includes input/output components and other conventional hardware components; column 27, lines 22 – 37 discloses a computer which includes a processor, memory, and one or more input and/or output devices), 
- a programmable storage unit which is configured to store at least a portion of the operating and machine data that is received (column 10, lines 6 – 39 discloses a first central computer includes a database containing a data storage package or first database; column 27, lines 53 – 64 discloses memory can incorporate electronic, magnetic, optical, and/or other types of storage), 
- a transmission unit which is configured to transmit the stored operating and machine data to the evaluation device (column 5, lines 30 – 45 discloses the received 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
- a voltage input which is configured to supply the apparatus with an operating voltage provided by the medical device (column 5, lines 20 – 40 discloses a current source set to a maximum allowable limit for a cardiac floating machine or a body floating machine, and the corresponding voltage is then measured; column 27, lines 16 – 42 discloses in treatment voltage measurement which can cause the device to stop if the voltage is at or above the stored line test voltage (safety factor level)).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Simpson to further include a renal failure therapy system and the electrical insulation of the system where the dialysis fluid and/or blood circuit may provide one or more of any of the flow path insulators as needed to prevent a fault current which could develop due to faulty electrical equipment outside the dialysis machine touching the patient as disclosed by Hobro.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Simpson in this way by providing a hemodialysis, 

Claim 2 (Currently amended): Simpson and Hobro teach an apparatus according to claim 1.  Simpson teaches an apparatus wherein 
- the transmission unit is configured to receive a configuration setting from the evaluation device (column 49, lines 17 – 20 discloses centralized device configuration of operating parameters for medical devices; column 49, lines 35 – 40 discloses system configuration parameters can be defined for a first type of medical device), and pass this on to the programmable storage unit (column 12, lines 1 – 7 discloses the pump information (parameters) is forwarded only if the data received from the medical device has changed; column 100, lines 38 – 45 discloses sending data, including setup (configuration) data to and from a computer to the medical device or vice-versa as it is bidirectional communication) and 
- the programmable storage unit is configured by the configuration setting to store operating and machine data according to the configuration setting (column 10, lines 6 – 39 discloses a first central computer includes a database containing a data storage package or first database; column 27, lines 53 – 64 discloses memory can incorporate electronic, magnetic, optical, and/or other types of storage; column 29, lines 1 – 37 discloses the infusion system program (configuration settings) can be stored on any computer readable medium). 

Claim 3 (Currently amended): Simpson and Hobro teach an apparatus according to claim 2. 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
wherein the reception of the configuration setting by the transmission unit is blocked while the medical device is in operation (column 27, lines 16 – 42 discloses in treatment voltage measurement which can cause the device to stop if the voltage is at or above the stored line test voltage (safety factor level)).  
The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.

Claim 4: Simpson and Hobro teach an apparatus according to claim 1. 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
wherein the apparatus is configured to be connected with and/or disconnected from the medical device while the medical device is in operation (column 26 discloses a monitoring device which tests system before patient is connected to the dialysis machine – the patient is not connected to the machine or the patient is connected to machine but isolated from machine via a stopped blood pump).
  The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.

Claim 5 (Currently amended): Simpson and Hobro teach an apparatus according to claim 1.   Simpson teaches an apparatus wherein the storage unit has a processing unit for processing at least a portion of the operating and machine data (column 24, lines 32 – 39 discloses a patient care system including a processing unit; column 25, lines 40 – 62 discloses the processing unit can transform manually entered orders into computer readable data).

Claim 6 (Currently amended): Simpson and Hobro teach an apparatus according to claim 1. Simpson teaches an apparatus wherein the transmission unit is configured to transmit the operating and machine data that is stored in the storage unit wirelessly to the evaluation unit (column 5, lines 30 – 45 discloses the received signals from the pumps (medical device) are converted into a format suitable for transmission onto the system network via a wireless communication path or link and cable communication system (i.e. the hub sends pump (medical device) data to the system network); column 12, lines 27 – 32 discloses a first central computer subsystem consists of a server with a software application configured for sending and receiving data to and from multiple hubs, multiple digital assistants, and the second central computer).

Claim 8 (Currently amended): Simpson and Hobro teach an apparatus according to claim 1. 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:

 The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.

Claim 9 (Currently amended): Simpson teaches a medical device (column 49, lines 17 – 20 discloses centralized device configuration of operating parameters for medical devices; column 49, lines 35 – 40 discloses system configuration parameters can be defined for a first type of medical device) comprising 
a data output for sending operating and machine data of the medical device to an apparatus according to claim 1 (column 24, lines 48 – 56 discloses a central system which includes input/output components and other conventional hardware components; column 27, lines 22 – 37 discloses a computer which includes a processor, memory, and one or more input and/or output devices).-4-Preliminary Amendment 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
U.S. Patent Application No. Unassigneda voltage output, which is configured to provide an operating voltage to supply the apparatus (column 5, lines 20 – 40 discloses a current source set to a maximum allowable limit for a cardiac floating machine or a body floating machine, and the 
The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.
 
Claim 10: Simpson and Hobro teach a method for transmitting operating and machine data of a medical device to an evaluation device (column 49, lines 17 – 20 discloses centralized device configuration of operating parameters for medical devices; column 49, lines 35 – 40 discloses system configuration parameters can be defined for a first type of medical device), said method having the following steps: 
- providing an apparatus comprising a data input (column 24, lines 48 – 56 discloses a central system which includes input/output components and other conventional hardware components; column 27, lines 22 – 37 discloses a computer which includes a processor, memory, and one or more input and/or output devices), a programmable storage unit (column 10, lines 6 – 39 discloses a first central computer includes a database containing a data storage package or first database; column 27, lines 53 – 64 discloses memory can incorporate electronic, magnetic, optical, and/or other types of storage), 
- receiving operating and machine data of the medical device via the data input (column 24, lines 48 – 56 discloses a central system which includes input/output components and other conventional hardware components); 

- transmitting the stored operating and machine data to the evaluation device by means of the transmission unit (column 5, lines 30 – 45 discloses the received signals from the pumps (medical device) are converted into a format suitable for transmission onto the system network via a wireless communication path or link and cable communication system (i.e. the hub sends pump (medical device) data to the system network); column 12, lines 27 – 32 discloses a first central computer subsystem consists of a server with a software application configured for sending and receiving data to and from multiple hubs, multiple digital assistants, and the second central computer).  
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
a voltage input and a transmission unit (column 5, lines 20 – 40 discloses a current source set to a maximum allowable limit for a cardiac floating machine or a body floating machine, and the corresponding voltage is then measured); 
- connecting the apparatus with the medical device such that the apparatus is supplied via the voltage input with an operating voltage provided by the medical device (column 5, lines 20 – 40 discloses a current source set to a maximum allowable limit for a cardiac floating machine or a body floating machine, and the corresponding voltage is then measured; column 27, lines 16 – 42 discloses in treatment voltage measurement 
The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.

Claim 11 (Currently amended): Simpson and Hobro teach a method according to claim 10. Simpson teaches a method further having the following steps: 
- connecting the apparatus with the evaluation device (column 4, lines 53 – 59 discloses a patient care system which includes a pharmacy computer, a central system, a treatment location, and an infusion system (medical device)), and 
- transmitting a configuration setting from the evaluation device to the programmable storage unit (column 12, lines 1 – 7 discloses the pump information (parameters) is forwarded only if the data received from the medical device has changed; column 100, lines 38 – 45 discloses sending data, including setup (configuration) data to and from a computer to the medical device or vice-versa as it is bidirectional communication).  

Claim 12 (Currently amended): Simpson and Hobro teach a method according to claim 10. 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
wherein the transmission of the configuration setting from the evaluation device and/or the transmission of the stored operating and machine data to the evaluation 
  The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.

Claim 13 (Currently amended): Simpson and Hobro teach a method according to claim 10. 
wherein the connection of the apparatus to the medical device and/or disconnection of the apparatus from the medical device is carried out while the medical device is in operation.  

Claim 14 (New): Simpson and Hobro teach an apparatus of claim 1. Simpson teaches an apparatus wherein said apparatus is a dialysis device (column 50, lines 36 – 42 discloses types of medical devices including a dialysis device).  

Claim 15 (New): Simpson and Hobro teach an apparatus according to claim 1.  Simpson teaches an apparatus wherein the transmission unit is configured to transmit the operating and machine data that is stored in the storage unit wirelessly to the evaluation unit (column 5, lines 30 – 45 discloses the received signals from the pumps (medical device) are converted into a format suitable for transmission onto the system network via a wireless communication path or link and cable communication 
Simpson fails to explicitly teach the following limitations met by Hobro as cited:
while the apparatus is connected with the medical device (column 26 discloses a monitoring device which tests system before patient is connected to the dialysis machine – the patient is not connected to the machine or the patient is connected to machine but isolated from machine via a stopped blood pump).
  The motivation to combine the teachings of Simpson and Hobro is discussed in the rejection of claim 1, and incorporated herein.

Claim 16 (New): Simpson and Hobro teach the medical device of claim 9. Simpson teaches a device wherein said medical device is for dialysis treatment (column 50, lines 36 – 42 discloses types of medical devices including a dialysis device).  

Claim 17 (New): Simpson and Hobro teach the method of claim 10. Simpson teaches a device wherein said medical device is a dialysis device (column 50, lines 36 – 42 discloses types of medical devices including a dialysis device).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al., herein after Simpson (U.S. Patent Number 10,173,008 B2) in view of Hobro et al., .

Claim 7 (Currently amended): Simpson and Hobro teach an apparatus according to claim 1.
Simpson and Hobro fail to explicitly teach the following limitations met by Ebrom as cited:
wherein the apparatus is designed as a type of dongle (paragraph 80 discloses a  USB dongle that can couple with a personal computer and an appliance).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Simpson and Hobro to further include recording and monitoring operational data from multiple appliances as disclosed by Ebrom.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Simpson and Hobro in this way to include using the operational data to assess the cause and effects of a destructive event (Ebrom:  paragraph 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626